DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May, 2022 has been entered. 

Election/Restrictions
Applicants elected group I (peptides) and the peptide trifluoroethyl ligiratide without traverse in the reply filed on 21 Feb, 2019 and the phone call with Leslie Serunian, applicant’s representative, on 11 March, 2019.

Claims Status
Claims 1, 2, 13, 14, 21, 26, 43, and 52-64 are pending.
Claims 62-64 are new.
Claim 53 has been withdrawn due to an election/restriction requirement.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 13, 14, 21, 26, 43, 52, and 54-64 are rejected under 35 U.S.C. 103 as being unpatentable over Knudsen et al (US 6,458,924) in view of DesMarteau et al (J. Fluorine Chem. (2007) 128 p1326-1334).

Knudsen et al discuss GLP-1 derivatives with a hydrophobic substituent (abstract), for the purpose of improved solubility and stability (column 5, line 12).  While a number of sequences are discussed, K34R GLP-1 (7-38) is listed as a preferred embodiment (column 13, line 41).  A very large number of very similar derivatives are discussed, but an example actually synthesized was Arg34Lys26(Nε-(ϒ-glutamyl(Nα-hexadecanoyl))) GLP-1 (7-37) (example 37, column 173, line 19), identical with applicant’s elected species save that it lacks a trifluoroethyl group at the N-terminus.  In vivo testing was completed on this peptide (table 1, column 178, line 11).  As this has a preferred sequence and is one of a relatively small number of compounds actually synthesized, and even fewer that were tested, this is an obvious compound for further improvement.  Pharmaceutical compositions are discussed (column 153, line 45).
The difference between the compound of this reference and the instant claims is that this compound does not have the N-terminal trifluoroethyl group.
DesMarteau et al discuss addition of 2,2,2-trifluoroethane to the N-terminus of amino acids and small peptides (title) for the purpose of improving resistance to degradation by aminopeptidases (p1326, 2nd column, 2nd paragraph).  This reference discussed the modification claimed by applicant for much the same purpose.
Therefore, it would be obvious to add the 2,2,2 trifluoroethane group to the N-terminus of the peptide of Knudsen et al, to increase the resistance of that peptide to aminopeptidases, as described by DesMarteau et al.  As that reference teaches it as a general procedure, an artisan in this field would make this modification with a reasonable expectation of success.
Knudsen et al describe liraglutide (compare the molecule of example 37 of Knudsen et al with the material of claim 22 of the instant claims).  DesMarteau et al teach adding a trifluoroethyl group to the N-terminus.  Thus, the combination of references renders obvious claims 1, 10, 13, 14, 21, 43, and 54-64.
DesMarteau et al teach reduced susceptibility to aminoproteases, rendering obvious claim 2 and 52.
Knudsen et al discuss pharmaceutical compositions, rendering obvious claim 26.
response to applicant’s arguments:
Applicants argue that enkephalins have a loss of activity upon modification of the N-terminus, so a person would not look to DesMarteau et al, that the secretin family would be expected to have a loss of affinity after modification of the N-terminus, that Gallwitz et al teaches that the N-terminus of GLP-1 is sensitive to loss of charge and steric hindrance,  (which is violated by the various embodiments of applicant’s invention), and claim unexpected results of retention of biological activity.
Applicant's arguments filed 16 May, 2022 have been fully considered but they are not persuasive.

Applicants argue that, due to the loss of activity of the enkephalins of DesMarteau et al upon modification of the N-terminus, a person of skill in the art would not look to this modification for any sequence.  Applicant has not demonstrated that a person of skill in the art would believe that this modification would cause a similar catastrophic loss of affinity when used for GLP-1.  The closest substitution that applicants have presented in their arguments, a methyl group, shows only a small loss of activity.  It is not clear why a person of skill in the art would automatically assume that this modification would render the modified polypeptide completely useless.  Indeed, if that is what a person of skill in the art would believe, there would be no point in publishing DesMarteau et al.
Applicants point to Xiao et al and Green et al to argue that acylating the N-terminus leads to large losses in affinity.  It is not clear what the relevance of this data is, as applicant’s modifications are not acylations.  Applicants point to Gallwitz et al, which compared GLP-1, N-methylated GLP-1, replacement of the N-terminal amino group with a hydroxyl group, and des-amino GLP-1, drawing the conclusion that the N-terminus cannot accept steric bulk and that it requires a positive charge.  However, it is not clear that the data is more than suggestive of these conclusions; applicants do not point to any teaching of Gallwitz et al that the authors of that reference came to the same conclusion.  Note that Xiao et al show that the affinity of acylated GLP-1 analogs improve with length of the acyl chain; this directly contradicts applicant’s argument that steric effects are important.  Gallwitz et al shows that replacing the N-terminal amino group with a hydroxyl group leads to only a small loss of affinity (which may not be statistically significant).  It is not clear that this indicates that a positive charge is necessary at this position.  
Finally, applicants claim the unexpected result of retention of activity and affinity.  There are two problems with this argument.  First, Sicinski et al (ACS Cent. Sci. (2021) 7(3) p454-466, cited by applicants) shows that the affinity of many of the claimed variants have activity very similar to the N-methyl GLP-1 of Gallwitz et al; it is not clear that they are statistically different.  Unexpected results must be commensurate in scope with the claims (MPEP 716.02(d)); it is not clear that all of the claimed N-terminal modifications of GLP-1 have retention of activity and affinity different than would be expected based on the N-methyl variant of Gallwitz et al.  Note that many of the claims allow for peptides that are not GLP-1 or variants; applicants have provided no evidence that these peptides have unexpected retention of activity.  Second, as has been previously noted, it is known in the art that hydrophobicity at a binding site will increase affinity (Leeson et al, previously cited); as Xiao et al show that modification of the N-terminal position with an acyl group will greatly reduce affinity, this position clearly is involved in binding.  Also, as noted previously, alkyl fluorides, by themselves, will have affinity to a polypeptide backbone, which has been suggested as a modification for enhancing affinity (Moreax).  In other words, there are multiple reasons to suspect that the trifluoroethyl group that applicants have elected will have improved affinity compared to the methyl group of Gallwitz et al.  This makes it unclear why a person of skill in the art would find the small improvements in affinity compared to the N-methyl-GLP-1 of Gallwitz et al to be unexpected.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658